 
 
I 
108th CONGRESS 2d Session 
H. R. 4564 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2004 
Mr. Wolf (for himself and Mr. Tom Davis of Virginia) introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To amend title 5, United States Code, to provide for reform relating to employment at the Federal Bureau of Investigation. 
 
 
1.Mandatory separation age 
(a)Civil service retirement systemSection 8335(b) of title 5, United States Code, is amended— 
(1)by striking (b) and inserting (b)(1); and 
(2)by adding at the end the following: 
 
(2)In the case of employees of the Federal Bureau of Investigation, the second sentence of paragraph (1) shall be applied by substituting 65 years of age for 60 years of age. The authority to grant exemptions in accordance with the preceding sentence shall cease to be available after December 31, 2009.. 
(b)Federal employees’ retirement systemSection 8425(b) of title 5, United States Code, is amended— 
(1)by striking (b) and inserting (b)(1); and 
(2)by adding at the end the following: 
 
(2)In the case of employees of the Federal Bureau of Investigation, the second sentence of paragraph (1) shall be applied by substituting 65 years of age for 60 years of age. The authority to grant exemptions in accordance with the preceding sentence shall cease to be available after December 31, 2009.. 
2.Retention and relocation bonuses 
(a)In generalSubchapter IV of chapter 57 of title 5, United States Code, is amended by adding at the end the following: 
 
5759.Retention and relocation bonuses for the Federal Bureau of Investigation 
(a)AuthorityThe Director of the Federal Bureau of Investigation, after consultation with the Director of the Office of Personnel Management, may pay, on a case-by-case basis, a bonus under this section to an employee of the Bureau if— 
(1) 
(A)the unusually high or unique qualifications of the employee or a special need of the Bureau for the employee’s services makes it essential to retain the employee; and 
(B)the Director of the Federal Bureau of Investigation determines that, in the absence of such a bonus, the employee would be likely to leave— 
(i)the Federal service; or 
(ii)for a different position in the Federal service; or 
(2)the individual is transferred to a different geographic area with a higher cost of living (as determined by the Director of the Federal Bureau of Investigation). 
(b)Service agreementPayment of a bonus under this section is contingent upon the employee entering into a written service agreement with the Bureau to complete a period of service with the Bureau. Such agreement shall include— 
(1)the period of service the individual shall be required to complete in return for the bonus; and 
(2)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed, and the effect of the termination. 
(c)Limitation on authorityA bonus paid under this section may not exceed 50 percent of the employee’s basic pay. 
(d)Impact on basic payA retention bonus is not part of the basic pay of an employee for any purpose. 
(e)Termination of authorityThe authority to grant bonuses under this section shall cease to be available after December 31, 2009.. 
(b)Clerical amendmentThe analysis for chapter 57 of title 5, United States Code, is amended by adding at the end the following: 
 
 
5759. Retention and relocation bonuses for the Federal Bureau of Investigation. 
3.Federal Bureau of Investigation Reserve Service 
(a)In generalChapter 35 of title 5, United States Code, is amended by adding at the end the following: 
 
VIIRetention of retired specialized employees at the Federal Bureau of Investigation 
3598.Federal Bureau of Investigation Reserve Service 
(a)EstablishmentThe Director of the Federal Bureau of Investigation may provide for the establishment and training of a Federal Bureau of Investigation Reserve Service (hereinafter in this section referred to as the FBI Reserve Service) for temporary reemployment of employees in the Bureau during periods of emergency, as determined by the Director. 
(b)MembershipMembership in the FBI Reserve Service shall be limited to individuals who previously served as full-time employees of the Bureau. 
(c)AnnuitantsIf an annuitant receiving an annuity from the Civil Service Retirement and Disability Fund becomes temporarily reemployed pursuant to this section, such annuity shall not be discontinued thereby. An annuitant so reemployed shall not be considered an employee for the purposes of chapter 83 or 84. 
(d)No impact on Bureau personnel ceilingFBI Reserve Service members reemployed on a temporary basis pursuant to this section shall not count against any personnel ceiling applicable to the Bureau. 
(e)ExpensesThe Director may provide members of the FBI Reserve Service transportation and per diem in lieu of subsistence, in accordance with applicable provisions of this title, for the purpose of participating in any training that relates to service as a member of the FBI Reserve Service. 
(f)Limitation on membershipMembership of the FBI Reserve Service is not to exceed 500 members at any given time.. 
(b)Clerical amendmentThe analysis for chapter 35 of title 5, United States Code, is amended by adding at the end the following: 
 
 
Subchapter VII—Retention of retired specialized employees at the Federal Bureau of Investigation 
3598. Federal Bureau of Investigation reserve service. 
4.Critical positions in the Federal Bureau of Investigation intelligence directorateSection 5377(a)(2) of title 5, United States Code, is amended— 
(1)by striking and at the end of subparagraph (E); 
(2)by striking the period at the end of subparagraph (F) and inserting ; and; and 
(3)by inserting after subparagraph (F) the following: 
 
(G)a position at the Federal Bureau of Investigation, the primary duties and responsibilities of which relate to intelligence functions (as determined by the Director of the Federal Bureau of Investigation).. 
 
